UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1965


TRACY WOODY,
                                               Plaintiff - Appellant,

           versus

ADVANCED INTERNET MARKETING, INCORPORATED;
AMERICA   ONLINE,    INCORPORATED;    THE    BROCK
AGENCY, INCORPORATED; CHRIS WHITE; JOSEPH
CHOU; CUTTING EDGE MEDIA; CONSUMER SERVICES;
ALVIN G. DOMINEY; KOUNTRY BOY ADVERTISING;
MOMENTUM HEALTH & NUTRITION; E-TALENT BASE;
GALAXY   MALL,    INCORPORATED;     JOHN    WRIGHT
PUBLISHING; HOMESTEAD SCHOOLS, INCORPORATED;
TIME    PUBLISHING       COMPANY;     LEADSOURCE
INTERNATIONAL; WILLIAM LIVINGSTONE; THE NEWS
AND OBSERVER PUBLISHING COMPANY; PREPAID LEGAL
SERVICES; QUALITY TEK FINANCIAL SERVICES;
QUANTUM PUBLISHING; PERRY WILKES; QUINTON
HALL; AARON MACERELLI; SAM'S, a/k/a Sam's Home
Employment;    SFI    SOFTWARE;   STARCREST     OF
CALIFORNIA;    ALEX    STROKA;    NEXT     CENTURY
MARKETING,      INCORPORATED;      INTERNATIONAL
TEAMWORKS,      INCORPORATED,      a/k/a      ITI,
Incorporated; WINDSOR JUDICIAL SYSTEM; JOHN
ROBERT       POWERS,          INCORPORATED;
NEWSLINC/WINNING!; EBAY, INCORPORATED; CHARLES
VINEYARD; UNITED PARCEL SERVICE, INCORPORATED;
PUBLIC SERVICE COMPANY OF NORTH CAROLINA,
INC.; CLIFF SMITH; BUSINESS OPPORTUNITIES
JOURNAL; MBI/IN TRADING; FINANCIAL AUTOMATED
SERVICE & TRADE, a/k/a F.A.S.T.; CORNERSTONE
MARKETING,   INCORPORATED;     DECIDE    TO   WIN;
DIVERSIFIED CELLULAR TECHNOLOGIES; LION'S TWIN
MARKETING; M.O.R.E., INCORPORATED; DATA TECH,
INCORPORATED;      SKYCOM;     CHIAPPONE      MAIL
ENTERPRISES,     INCORPORATED;     INTERNATIONAL
MODELING & TALENT ASSOCIATION; CENTER FOR
SCIENCE IN THE PUBLIC INTEREST; ERIE INSURANCE
EXCHANGE; DAVID WRIGHT INSURANCE COMPANY;
AMERICAN   DREAM   NUTRITION,   INCORPORATED;
STAPLES, INCORPORATED; ALAN BECHTOLD; SUCCESS
MARKETING GROUP, INCORPORATED; RONALD L.
SARGENT;   ERIE   INSURANCE   COMPANY;   ERIE
INSURANCE PROPERTY & CASUALTY COMPANY,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-02-675-5-H)


Submitted:   June 18, 2004               Decided:    August 20, 2004


Before LUTTIG, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tracy Woody, Appellant Pro Se. Mark Jay Prak, Charles Earp Coble,
BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD, Raleigh, North
Carolina; Brian Edward Moore, HOWARD, STALLINGS, FROM & HUTSON,
P.A., Raleigh, North Carolina; Cedric R. Perry, Raleigh, North
Carolina; Herbert P. Henderson, II, REIDENBACH, HENDERSON & PECHT,
Lancaster, Pennsylvania; Johnny Morgan Loper, Melody Carroll Ray-
Wellborn, Matthew Sean Healey, WOMBLE, CARLYLE, SANDRIDGE & RICE,
Raleigh, North Carolina; Shawn Douglas Mercer, JOHNSON, HEARN,
VINEGAR & GEE, P.L.L.C., Raleigh, North Carolina; Vijay Fadia,
Torrance, California; Hugh Stevens, C. Amanda Martin, EVERETT,
GASKINS, HANCOCK & STEVENS, Raleigh, North Carolina; Perry Wilkes,
Columbus, Ohio; George Ollie Winborne, Jr., ALSTON & BIRD, L.L.P.,
Raleigh, North Carolina; Alycia Sara Levy, CRANFILL, SUMNER &
HARTZOG,   L.L.P.,   Raleigh,   North  Carolina;   Chiappone   Mail
Enterprises, Incorporated, West Babylon, New York; Carl Norris
Patterson, Jr., Matthew Duvall Rhoad, SMITH, ANDERSON, BLOUNT,
DORSETT, MITCHELL & JERNIGAN, Raleigh, North Carolina; James Donald
Cowan, Jr., SMITH MOORE, L.L.P., Greensboro, North Carolina; Wendy
I. Sexton, SMITH MOORE, L.L.P., Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


                              - 2 -
PER CURIAM:

          Tracy Woody seeks to appeal the district court’s order

dismissing all but two of the defendants named in the underlying

civil action. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The

order Woody seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal for lack

of jurisdiction.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                         DISMISSED




                               - 3 -